Lewis, J.
1. Assignments of error made in a petition for certiorari upon alleged rulings of a city-court judge upon questions of law can not, unless duly verified by the answer to the writ of certiorari, be considered by the superior court. They are not so verified when the answer is either silent with respect, thereto, or expressly denies that any such rulings were made.
2. Dealing with the petition for certiorari in the present case as verified by the-answer thereto, it amounted to no more than an effort to bring under review by the superior court a judgment rendered by the city court without a jury,, the only attempt to assign error upon which, in the petition for certiorari,, was embraced in the loose and general statement that it “was contrary to-law, truth, and justice.” As Civil Code, § 4650, which relates to petitionsfor certiorari,'distinctly declares that “ No ground of error shall be insisted upon,, on the hearing, which is not distinctly set forth in the petition,” and as the plaintiff in certiorari manifestly failed to comply with the requirements of that statute, there was no error in overruling the certiorari. Papworth v. Fitzgerald, 111 Ga. 54; and see Roberts v. Keeler, Id. 181.

Judgment affirmed.


All the Justices concurring.